Mares                                                               



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00353-CV





Texas State Board of Medical Examiners, Appellant


v.


Alberto Mares, M.D., Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. 92-14234, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING





PER CURIAM

	Both appellant and appellee have filed motions to dismiss this appeal, agreeing that
the controversy is now moot.  The motions are granted.  Tex. R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Justices Powers, Aboussie and Kidd
Dismissed on Appellant's and Appellee's Motions
Filed:   February 14, 1996
Do Not Publish